DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Soltz (Reg. No. 34731) on April 21, 2022.
The application has been amended as follows: 
Specification, [0045]: the clause “the snug 160” should be amended to recite “the slug 160”.
Specification, [0059]: the clause “the second circuit region 160” should be amended to recite “the second circuit region”.
Allowable Subject Matter
Claims 1-6, 8-15, and 17-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in independent claims 1, 10-11, and 19-20, and at least in part, because claims 1, 10-11, and 19-20 recite the limitations:
(Claims 1 and 11): “the insulation frame comprises: a first portion disposed at a surface of the insulation frame; and a second portion disposed underneath the first portion and separated from the first portion by a gap; and the heat slug comprises a tab configured to be inserted into the gap and be affixed to the insulation frame, a top surface of the tab directly contacting the first portion and a bottom surface of the tab directly contacting the second portion.”.
(Claim 10): “a housing configured to accommodate the plurality of circuit regions, the heat slug, and the insulation frame, wherein a surface of the heat slug is flush with a surface of the housing.”.
(Claim 19): “the optical transceiver device comprises a housing configured to accommodate the plurality of circuit regions, the heat slug, and the insulation frame; and a surface of the heat slug is flush with a surface of the housing.”.
(Claim 20): “the heat slug comprising a tab; and an insulation frame surrounding the heat slug adjacent to the exterior surface of the QSFP-DD and configured to thermally isolate the heat slug, a surface of the insulation frame is recessed from a surface of the heat slug, the insulation frame comprises: a first portion disposed at the surface of the insulation frame; and a second portion disposed underneath the first portion and separated from the first portion by a gap, wherein the gap is filled by the tab such that a top surface of the tab directly contacts the first portion and a bottom surface of the tab directly contacts the second portion.”.
	The aforementioned limitations, in combination with all remaining limitations of respective claims 1, 10-11, and 19-20, are believed to render said independent claims 1, 10-11, and 19-20, and all claims depending therefrom, allowable over the prior art of record, taken alone or in combination.
	Regarding claims 1 and 10, Meadoweroft et al. (US Patent 9,235,017) discloses (Figs.3A-3E) an apparatus (300) comprising: a plurality of circuit regions (330 comprising 312 and 318) comprising a first circuit region (318) and a second circuit region (312) operable to generate more heat than the first circuit region (the amount of heat generated by each circuit region can vary thus allowing 312 to generate more heat than 318); a heat slug (387) disposed above the second circuit region (387 is above 330 comprising 312), the heat slug extending from the second circuit region to an exterior surface (exterior surface of 300) of the apparatus (Fig.3A: 387 extends from 330 comprising 312 to the exterior surface of 300).
	However, Meadoweroft fails to disclose, at least, the aforementioned allowable subject matter of independent claims 1 and 10 noted above.
	Regarding claims 11 and 19, Meadoweroft et al. (US Patent 9,235,017) discloses (Figs.6A-6D) a system (698) comprising: an optical transceiver device (600) comprising: a plurality of circuit regions (630 comprises a plurality of circuit regions similar to 330 comprising 312 and 318); a heat slug (687) disposed above one of the plurality of circuit regions (687 is above 630), the heat slug extending from the one of the plurality of circuit regions to an exterior surface (exterior surface of 600) of the optical transceiver device (Fig.6D: 687 extends from 630 to an exterior surface of 600); and a heat transfer (609) device directly contacting the heat slug (609 directly contacts 687) and configured to reduce heat transfer from the heat slug and said one of the plurality of circuit regions to other circuit regions of the plurality of circuit regions (609 dissipates heat thus reducing heat transfer from 687 and one circuit region of 630 to another circuit region of 630 by removing heat).
	However, Meadoweroft fails to disclose, at least, the aforementioned allowable subject matter of independent claims 11 and 19 noted above.
Regarding claim 20, Marcoccia et al. (US Patent 11,051,431) discloses (Fig.2) a quad small form factor pluggable double density device (QSFP- DD) (200) coupled to a heat sink (212), the QSFP-DD comprising: a heat slug (216) disposed above a digital signal processing circuit (210), the heat slug extending from the digital signal processing circuit to an exterior surface (exterior surface of 206) of the QSFP- DD and contacting the heat sink (216 extends between 210 and the exterior surface of 206 contacting 212).
	However, Marcoccia fails to disclose, at least, the aforementioned allowable subject matter of independent claim 20 noted above.
The other prior art references teach an insulation frame surrounding the heat slug adjacent to the exterior surface of the apparatus and configured to reduce heat transfer/insulate heat from the heat slug and second circuit region to the first circuit region. However, absent impermissible hindsight and/or without rendering any of the prior art devices inoperable for the intended purpose, none of the prior art references of record, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                  

/STEPHEN S SUL/Primary Examiner, Art Unit 2835